[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                               OCTOBER 4, 2007
                                No. 07-11320                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                        D. C. Docket No. 06-00008-CV-5

TINA MUSIC GORDON,


                                                    Plaintiff-Appellant,

                                      versus

MICHAEL J. ASTRUE,
Commissioner of Social Security,

                                                     Defendant-Appellee.


                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                        _________________________

                                (October 4, 2007)

Before BLACK, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

      Tina Music Gordon appeals the district court’s order affirming the
Administrative Law Judge’s (“ALJ”) denial of her application for supplemental

security income, 42 U.S.C. § 1383(c)(3). Gordon argues that the ALJ erred in not

reviewing her physical and mental impairments in combination, and therefore his

findings are not supported by substantial evidence. Specifically, she asserts that

the ALJ did not correctly articulate his findings regarding why he discredited the

opinions of Dr. Eaton and another psychologist. Gordon also argues that the ALJ

erred by failing to ask a complete hypothetical question of the vocational expert

(“VE”) that encompassed all of the “uncontradicted limitations” on her ability to

perform work. She further contends that her due process rights were violated

because her counsel was denied the opportunity to pose her desired hypothetical to

the VE.

      We review the ALJ’s decision “to determine if it is supported by substantial

evidence and based on proper legal standards.” Crawford v. Comm’r, 363 F.3d
1155, 1158 (11th Cir. 2004). “Substantial evidence is more than a scintilla, but less

than a preponderance. It is such relevant evidence as a reasonable person would

accept as adequate to support a conclusion.” Martin v. Sullivan, 894 F.2d 1520,

1529 (11th Cir. 1990) (citations omitted).

      The ALJ uses a five-step evaluation process to determine whether a claimant

is disabled: (1) the disability examiner determines whether the claimant is engaged



                                             2
in “substantial gainful activity;” (2) if not, the examiner decides whether the

claimant’s condition or impairment is “severe,” i.e., whether it significantly limits

claimant’s physical or mental ability to do basic work activities; (3) if so, the

examiner decides whether the claimant’s impairment meets or equals the severity

of the specified impairments in the Listing of Impairments, thereby precluding any

gainful work activity; (4) if the claimant has a severe impairment that does not

meet or equal the severity of an impairment in the Listing of Impairments, the

examiner assesses a claimant’s residual functional capacity (“RFC”), which

measures whether a claimant can perform past relevant work despite the

impairment; and (5) if the claimant is unable to do past relevant work, the

examiner determines whether in light of RFC, age, education, and work

experience, the claimant can perform other work in the national economy. See

Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004).

I.    Reviewing Physical and Mental Impairments in Combination

We have stated that “there is no rigid requirement that the ALJ specifically refer to

every piece of evidence in his decision . . .” so long as the decision is sufficient to

allow this Court to conclude that the ALJ considered the claimant’s medical

condition as a whole. Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005).

Where a claimant has alleged several impairments, the ALJ has a duty to consider



                                            3
the impairments in combination and to determine whether the combined

impairments render the claimant disabled. Jones v. HHS, 941 F.2d 1529, 1533

(11th Cir. 1991).

      The ALJ considers many factors when weighing medical opinions, including

the examining relationship, the treatment relationship, how supported an opinion

is, whether an opinion is consistent with the record, and a doctor’s specialization.

See 20 C.F.R. §§ 404.1527(d)(1)-(6); 416.927(d)(2-6). The ALJ is free to reject

the opinion of any physician when the evidence supports a contrary conclusion.

Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985). The ALJ must state with

particularity the weight given the different medical opinions and the reasons

therefore, and failure to do so is reversible error. Sharfarz v. Bowen, 825 F.2d 278,

279 (11th Cir. 1987).

      Here, the ALJ considered the totality and severity of Gordon’s physical and

psychological limitations by taking into account all symptoms, medical opinions,

and Gordon’s own subjective allegations, which he found to be only partially

credible. Moreover, the ALJ properly noted the evidence on which his conclusion

was based and stated that he gave great weight to the findings and opinions

reflected in Dr. Eaton’s evaluation, which “provided objective proof and a

diagnosis of severe dissimilation on the part of the claimant.”   The ALJ concluded



                                           4
that the opinion of Dr. Petzelt regarding the four areas of functioning–activities of

daily living, social functioning, concentration, and repeated episodes of

decompensation–was “consistent with the totality of the evidence in this case,” and

was therefore afforded great evidentiary weight as well.

II.   Hypothetical Question Posed to Vocational Expert

      In order for a vocational expert’s testimony to constitute substantial

evidence, the ALJ must pose a hypothetical question which comprises all of the

claimant's impairments. Vega v. Comm. of Social Security, 265 F.3d 1214, 1220

(11 th Cir. 2001). Importantly, the ALJ is not required to include findings in the

hypothetical that the ALJ has found to be unsupported. Crawford v. Comm. of

Social Security, 363 F.3d 1155, 1161 (11 th Cir. 2004). Thus, the hypothetical need

only include limitations supported by the record. Jones v. Apfel, 190 F.3d 1224,

1229 (11th Cir. 1999).

      The fundamental requirement of due process is the opportunity to be heard

“at a meaningful time and in a meaningful manner.” Mathews v. Eldridge, 424
U.S. 319, 333, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976) (quoting Armstrong v. Manzo,

380 U.S. 545, 552, 85 S. Ct. 1187, 1191, 14 L. Ed. 2d 62 (1965)). Regardless of

whether a claimant is represented by counsel, the ALJ “has a duty to develop a full

and fair record.” Brown v. Shalala, 44 F.3d 931, 934 (11th Cir. 1995). We



                                           5
previously held that it violates a claimant's right to procedural due process for the

Secretary to deny a claimant benefits based upon post-hearing medical reports

without giving the claimant an opportunity to subpoena and cross-examine the

authors of such reports. Hudson v. Heckler, 755 F.2d 781, 784 (11th Cir.1985).

However, we have indicated that “there must be a showing of prejudice before we

will find that the claimant’s right to due process has been violated to such a degree

that the case must be remanded to the Secretary for further development of the

record.” Brown, 44 F.3d at 935.

      The hypothetical questions posed to the vocational expert by the ALJ were

consistent with the medical evidence and other evidence on the record that the ALJ

found to be credible. The hypothetical was a comprehensive summary of the

combination of Gordon’s physical and mental impairments. Moreover, although

the ALJ restricted the phrasing of Gordon’s hypothetical question on cross-

examination of the vocational expert so that the raw medical data would be

expressed in terms of a mental residual functioning capacity, her due process rights

were not violated because she still had a meaningful opportunity for cross-

examination.

      Upon careful review of the record on appeal and consideration of the parties’

briefs, we discern no error. Because ALJ properly considered Gordon’s



                                           6
combination of impairments and Drs. Eaton and Petzelt’s medical opinions, and

the ALJ posed a complete and accurate hypothetical to the vocational expert

without depriving Gordon of her due process rights, we affirm.

      AFFIRMED.




                                        7